Citation Nr: 0604971	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-26 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to June 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from November 2002 and March 2003 rating decisions of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

Since the claim must be further developed, this appeal is 
being remand to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

Issue not on appeal

In an October 2004 statement, the veteran also raised a claim 
of entitlement to service connection for hearing loss.  He 
again mentioned this additional claim in an even more recent 
statement, received at the Board in January 2006.  This 
additional claim, however, has not been developed and 
considered by the RO - much less denied and timely appealed 
to the Board.  So the Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2005).  
Therefore, it is referred to the RO for appropriate action.


REMAND

The veteran contends that his psychiatric condition 
(specifically, schizoaffective disorder as opposed to bipolar 
disorder) is a result of his service in the military.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).
Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to provide a veteran with 
an examination or obtain a medical nexus opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).  

A preliminary review of the claims file indicates that 
Hickson element (1) has been satisfied.  That is to say, 
there are medical reports showing a current diagnosis of a 
psychiatric condition - variously diagnosed (e.g., chronic 
schizophrenia, acute psychosis, schizoaffective disorder 
versus bipolar disorder with psychotic features, etc.)

Although the veteran has a current disability, the evidence 
of record does not sufficiently relate this disability to his 
military service.  Concerning this, the Board notes that his 
service medical records (SMRs) do not show any complaint or 
finding of a psychiatric disorder.  The record, however, does 
contain one letter from a VA registered nurse, dated in 
September 2002, stating "it is likely that [the veteran] has 
a condition, schizoaffective disorder/bipolar disorder, that 
was triggered and/or exacerbated by his experiences in the 
service."  But this registered nurse did not discuss the 
rationale of her opinion; it was entirely conclusory.  There 
also is no indication she actually examined the veteran or 
reviewed his relevant medical treatment records - either 
from service or during the years since, for his pertinent 
medical history.  See, e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); and Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  So the opinion does not 
have the proper factual foundation.


Note also that the registered nurse's opinion, while 
supportive of the claim, may be reduced in probative value 
even though it comes from someone with medical training, if 
the medical issue at hand requires special knowledge - 
as psychiatric disorders often do.  See Black v. Brown, 10 
Vet. App. 279 (1997); Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

So, considering all of this, the Board believes the veteran 
should be scheduled for a VA psychiatric examination to 
obtain a medical opinion clarifying his current diagnosis and 
indicating whether it is at least as likely as not the 
current diagnosis is related to his service in the military.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion clarifying his current 
diagnosis and indicating whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) the current 
diagnosis is related to his service in 
the military.  All diagnostic testing and 
evaluation needed to make these 
determinations should be completed.  
The designated examiner must review the 
claims file for the veteran's pertinent 
medical history, including a complete 
copy of this remand, and should discuss 
the rationale of the opinion.

2.  Then readjudicate the veteran's claim 
for service connection for a psychiatric 
condition in light of the additional 
evidence obtained.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the case to the Board 
for further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate disposition warranted in this case.  No 
action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).
 
 
 
 

